

CONVERTIBLE PROMISSORY NOTE – JS0602


$100,000 (One Hundred Thousand Dollars)
Dated: June 2, 2010
Principal Amount
State of Nevada



Funding Date- On or before June 17, 2010
Due Date of Note June 17, 2011


FOR VALUE RECEIVED, One Hundred Thousand Dollars ($100,000.00), the undersigned,
Indigo-Energy, Inc., a Nevada Corporation, located at 701 N. Green Valley
Parkway, Suite 200, Henderson, NV 89074 (the "Borrower" or the "Company") hereby
promises to pay to the order of James and Joanne Spears  (Maker) located at 104
Vicent Drive, Honey Brook, PA 19344  the sum of $100,000.00 (One Hundred
Thousand Dollars). Said sum shall be paid in the manner following:


This Convertible Promissory Note (Note) shall bear Interest at nine percent (9%)
per annurn from the Funding Date to the Due Date.


At the Due Date Borrower will repay the Note in the following manner:


Option 1- At the option of the Maker he may elect to convert the entire amount
of the note including the Principal Amount plus any accrued interest at any time
prior to June 9, 2010 at five cents ($.05) per share Market Price according to
the terms of the Convertible Option below. (conversion price $0.25).


Option 2- At the option of the Maker he may elect to convert the entire amount
of the note including the Principal Amount plus any accrued interest at any time
after June 9, 2010 to the Due Date at eight cents ($.08) per share Market Price
according to the terms of the Convertible Option below. (conversion price $.04).


Option 3- If the Maker does not elect Option 1 or Option 2, Borrower will repay
the Principal Amount along with accrued Interest within 10 days of the Due Date
via check to the Makers address above.


Convertible Option:


Maker may convert this Note according to Option 1 or Option 2 above according to
the "Conversion Formula" below by faxing (702-977-7483) or mailing the Notice of
Conversion (attached) to the company.


Conversion Formula:


The "Conversion Amount" shall be Principal Amount plus any accrued interest due
at date of conversion.


The “Conversion Price” shall be an amount equal to a fifty percent (50%)
discount to the Market Price as defined in Option 1 or Option 2 above.
 
1

--------------------------------------------------------------------------------




 
The "Conversion Date" shall be the date of acceptance by the Company of the
attached "Conversion Notice".


The Conversion Formula shall be the Conversion Amount divided by the Conversion
Price. The Conversion Amount shall be converted to common stock issuable to the
Maker, such stock to be restricted by Rule 144 and issued within 30 days of the
Conversion Date.


Extension Option:


At the option of the Company, the Due Date of this Note may be extended for
one-year. The company shall give written notice to the Maker of such extension
within 10 days prior to the Due Date. If the note is extended, the company shall
make an interest payment equal to the interest payment due at the Due Date
within 10 days of the Due Date. Interest for the second year will be paid with
the principal amount at the new Due Date.


Additionally, the Maker shall receive seven (7) shares of Borrower's common
stock for every dollar of Principal Amount within thirty (30) days of
disbursement of the funds, such stock to be restricted by Rule 144. The Maker
acknowledges that the Shares are being acquired for their own account for
investment purposes only and not with a view to distribution or resale to others
in contravention of the registration requirements of the Securities Act of 1933.


This Note shall at the option of the Maker be immediately due and payable upon
the occurrence of any of the following:


1-           Breach of any condition of any of the security interest.


2-           Upon the dissolution, liquidation or filing of a bankruptcy of the
Borrower.


Wire Instructions for receipt of funds by Borrower are:


Bank of America
2638 W. Horizon Ridge Parkway
Henderson, NV 89052
Indigo- Energy, Inc.
Account # _______________
Wire Routing ABA # _______________


Default Provisions. In the event this note shall be in default, and placed with
an attorney for collection, then the Borrower agrees to:


1-
Pay all reasonable attorney fees and costs of collection. Payments not made
within 10 days of due date shall be subject to a late charge of 10% of said
payment. All payments hereunder shall be made to the Maker, and;



2-
Pay to Maker a penalty of five (5) million shares of restricted common stock of
the Company, said stock to be issued within thirty (30) days of default.

 
2

--------------------------------------------------------------------------------


 
Entire Agreement. The Borrowers agree to be fully bound hereunder until this
note shall be fully paid and waive demand, presentment and protest and all
notices thereto and further agrees to remain bound, notwithstanding any
extension, renewal, modification, waiver, or other indulgence by the Maker or
upon the discharge or release of the Borrowers, or upon the exchange
substitution, or release of any collateral granted as security for this Note. No
modification or indulgence by Maker shall be binding unless in writing, and any
indulgence for one occasion shall not be an indulgence for any other or future
occasion. This Note shall take effect as a sealed instrument and shall be
construed, governed, and enforced in accordance with the laws of the State of
Nevada.
 
Signed the date recorded below:



/s/ Steve Durdin  
15 June 10
Steve Durdin, CEO
 
Date
Indigo-Energy, Inc.
   

 

Accepted by Maker:
 
 
 
 
 
[sig1.jpg]  
 
 
 
From Note Conv 100K
Date
 



3

--------------------------------------------------------------------------------


 


 